Name: 88/493/EEC: Commission Decision of 8 September 1988 amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of seed of certain fodder plant species
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1988-09-21

 Avis juridique important|31988D049388/493/EEC: Commission Decision of 8 September 1988 amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of seed of certain fodder plant species Official Journal L 261 , 21/09/1988 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 27 P. 0159 Swedish special edition: Chapter 3 Volume 27 P. 0159 *****COMMISSION DECISION of 8 September 1988 amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of seed of certain fodder plant species (88/493/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 88/380/EEC (2), and in particular the last sentence of Article 10 (1) (a) thereof, Whereas fodder plant seed may not normally be placed on the market unless its packages are labelled with an official label in accordance with the provisions laid down in Directive 66/401/EEC; Whereas, however, the indelible printing of the required information on the package itself, on the basis of the model laid down for the label, may be authorized; Whereas the Commission has already granted such an authorization by Decision 87/309/EEC (3); Whereas Commission Decision 80/755/EEC of 17 July 1980 authorizing the indelible printing of prescribed information on packages of cereal seed (4), as amended by Decision 81/109/EEC (5), granted a similar authorization for cereal seed; whereas, under that Decision, the required information which must be printed or stamped when samples are taken is less extensive than in the case of fodder plant seed; Whereas, in the course of applying Decision 87/309/EEC, it has become apparent that that Decision should be amended so that its provisions as regards the required information which must be printed or stamped on packages when samples are taken are the same as those laid down by Decision 80/755/EEC for cereal seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) (c) of Decision 87/309/EEC, 'Annex IV (A) (a) (3), (3a) and (6)' is replaced by 'Annex IV, Part A, point I (a) (3) and (3a)'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 155, 16. 6. 1987, p. 26. (4) OJ No L 207, 9. 8. 1980, p. 37. (5) OJ No L 64, 11. 3. 1981, p. 13.